The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. in view of Seiter, which is incorporated by reference therein.
	This rejection is maintained from the previous office actions.  The rejection ration-ale noted below is the same as that noted previously.
	Wang et al. teach silylated polyurethanes which are prepared by a method in which an NCO terminated prepolymer is reacted with an aminosilane.  
	For the preparation of such a polyurethane Wang et al. incorporates by reference Seiter on the bottom of column 2.  As can be seen in column 1, lines 52 and on, Seiter teaches the reaction between a hydroxyl group compound and a diisocyanate.  A molar excess of the diisocyanate is used. See specifically column 1, lines 60 to 65. This meets claimed stage i).
	Furthermore an aminosilane is reacted to form the silane groups.  This is shown in column 1, lines 74 and on, in Seiter as well as in column 3, lines 5 and on, of Wang et al.  This teaches the presence of residual NCO groups such that NCO is reacted in an excess.  This meets claimed stage ii).
	As found in column 3, lines 5 and 6, the remaining NCO groups are either left unreacted or capped by low molecular weight terminators.  The terminators can include functional groups.  See column 3, line 55, to the top of column 4, which show various compounds that can contain two amino, alcohol or thiol groups.  More specifically note that the low molecular weight terminators are specifically shown as including R3OH in which R3 can include an -OH group.  This equates to a diol which meets the require-ment of a polyol as claimed in step iii.  In this manner stage iii) is met.
	As such the totality of the teachings in Wang et al. anticipate each of the stages i) to iii) are taught by Wang et al. such that claim 16 is anticipated.
	For claim 18 note that completely capping residual NCO groups, a specifically disclosed embodiment in Wang et al., will require a ratio of greater than .6.
	For claim 19 see the aminosilane found in column 3, line 27.  Note too the aminosilanes found in Examples 1 and 2.
	For claim 17 note that Example 1, which prepares a silylated polyurethane that is partially capped (corresponding to stages i) and ii)), meets this ratio.  According to the Examiner’s calculations, the ratio for stage ii) is .42:.2 or 2.1.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Seiter.
	For claim 20 note that Wang et al. do not specifically teach a molecular weight for the low molecular chain terminator, nor do they teach any specific compounds but given the teaching of “low molecular weight” the skilled artisan would have been motivated to select a compound within the claimed molecular weight range during routine optimiza-tion and experimentation.

The Examiner has considered applicants’ traversal submitted 8/26/22 but does not find this persuasive.  Applicants refer to the specific r2 values as now found in claim 16, specifically in which r2 is 1.1 to 5 when G is a diol. Note that Wang et al. do not teach or suggest any polyols having at least three functional groups such that diols are the only claimed embodiment that is relevant to this rejection.  Applicants refer to Example 1, which is noted in the body of the rejection, and state that it does not include element (iii) as claimed.  The Examiner agrees with this but notes that the entirety of the teachings in Wang et al. indicate that any polyurethane disclosed therein can be reacted with a diol such that the skilled artisan would have anticipated reacting the silylated polyurethane of Example 1 with a diol.  Again note the specific teachings in column 3, lines 38 and on.  That is, the calculation for Example 1 can be assessed relative to element (ii) in claim 16 because, while the corresponding compound (B) is not present in this one example, it is fully disclosed therein.  As such this manner this rejection is maintained.  

Claims 16 to 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaa et al. in view of Scriven et al., which is incorporated by reference therein.
	This rejection is maintained from the previous office action. The rejection rationale is maintained from before.
	Gaa et al. teach silylated polyurethanes in which a polyisocyanate is reacted with various active hydrogen containing compounds and an alkoxysilane.  
	For stage i) please see column 7, lines 25 and on, which teaches, as useful diiso-cyanates, adducts of diisocyanates with diols and polyols.  Since the adduct is NCO terminated the reaction between the diol or polyol and NCO will have an excess amount of NCO.  This meets claimed stage i).
	For stage ii), note that column 7, lines 25 and on, teach the reaction between the diisocyanate (in this application an adduct with a polyol) and an aminosilane as found in column 9, lines 21 and on.  Note that this reaction product is NCO terminated such that it necessarily has an NCO ratio r2 of greater than 1.  See the bottom of column 14 to the top of column 15.  This meets stage ii).
	Finally see the teachings in the bottom of column 19 which teaches chain extend-ing the isocyanate containing prepolymer.  This refers incorporates by reference Scriven et al. (4,147,679) which specifically teaches various chain extenders that are polyols.  See for instance column 19, lines 10 and on, which teaches chain extenders including diethanol amine (a polyol) while column 20, line 12, teaches hydroxyl containing polyesters.  This meets the requirement of the polyol (G).
	For claim 17 see again the top of column 15 which teaches such a ratio.
	For claim 18 note that the ratio of 1:1 meets this requirement.
	For claim 19 see column 9, lines 22 and on.
	For claim 20 note that diethanolamine meets this requirement. This is specifically disclosed in column 19, line 40, of Scriven et al.
	In an effort to further emphasize the anticipatory teachings in Gaa et al., the Examiner draws attention to col. 14, lines 46 and on.  As noted supra Gaa et al. teach that the polyisocyanate therein can be a pre-polymer formed by the reaction of a polyol and a diisocyanate and since the product is NCO terminated, this requires a molar ratio for step i. as claimed.  Column 14, lines 46 and on, then teaches a reaction of this NCO terminated compound with an organosilane (shown in column 9, lines 25 and on).  Again since reactive NCO groups are required in this reaction product the number of NCO groups to amine and/or thiol group will be greater than 1. This then meets step ii).  This then teaches that subsequently a polyoxyethylene glycol homopolymer can be added which meets step iii).  

Applicants’ remarks have been considered but are not deemed persuasive.  It is argued that the full scope of claim 17 has not been considered, in that it requires more limitations than just the value for r2.  The Examiner is unclear what other limitations applicants are intending.  The claim limits the NCO/amine ratio to 1.1 to 5 for r2 when a diol is used.  A diol is clearly disclosed by Scriven and this NCO/amine ratio if taught by Gaa et al.  It is argued that the broad list of potential terminators in Scriven is not tied to any specific r2 value but this position is not understood since Gaa et al. anticipate the claimed r2 value such that all terminators are “tied to” the an r2 value as claimed.

In an effort to expedite prosecution the Examiner notes that both references only teach diols such that limiting (G) to polyols having at least three functional groups would overcome the above rejections.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
9/10/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765